tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c sep 20u451033 se tr pat uniform issue list ri iit iir satis arti aia iiianai iaai ir waker ir irr r aaai t iaa e raitt reiner pre ri arerr rah reeeerrererisarr inertia io legend taxpayer amount a amount a-1 amount a-2 amount b amount b-1 amount b-2 pri riaa iaa a aia aria i iaai iiia rai iain rwi rrr iri hramiraaee renae ren iit rita iti wick ar i a in ie ink raia air ra tiaarininarr account c account d iir triton rian inari for i ne rt iii sheen rare ere air arerr rrerer bank m ira x iray dear rrererraik ear are nre atareet this is in response to your letter dated date as supplemented by additional correspondence and communications dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted by you under penalty of perjury in support of the ruling requested the the taxpayer was the owner of two individual_retirement_arrangements iras administered by bank m ira x was a roth_ira established and maintained pursuant to code sec_408a ira y was a simplified_employee_pension soar i established and maintained pursuant to code sec_408 in october certificates of deposit cd’s that were used to fund iras x and y were due to expire bank m notified the taxpayer that effective october the cds would be renewed for another term of months absent any_action by the taxpayer however the taxpayer was not satisfied with the rate of return currently paid_by bank m on its cds and he decided to reinvest the bulk of the assets of iras x and y in united_states government series savings bonds i bonds the taxpayer gave timely notice to the bank m of his intent to change investments in iras x and y on october jie taxpayer applied for the bonds indicating on the application forms that the bonds were intended to be used as rollover_contributions to fund iras x and y amount a-2 was withdrawn from ira x and amount b-2 was withdrawn from ira y both amounts a-2 and b-2 were used to purchase bonds bank m did not however reinvest amounts a-2 and b-2 as rollover_contributions in iras x and y or another ira as the taxpayer had directed instead bank m registered and distributed the bonds to the taxpayer unbeknownst to the taxpayer at the time bank m had treated the bond purchases as at the same time portions of the distribution of amounts a and b from iras x and y amounts a-1 and b-1 amounts of money too small to be applied to the bond purchases were distributed from iras x and y amount a-1 was deposited in account c a personal savings account established at bank m in the name of the taxpayer's roth_ira amount b-1 was deposited in account d a personal savings account established at bank m bank m officials inform the taxpayer that they had treated the bond purchases as parts of taxable_distributions of all of the taxpayer's ra x and ira y assets in the name of the taxpayer's sep-ira atno time did a rollover of any part of his ira x or ira y tax returns the taxpayer learned that neither he nor assets upon in february il when the taxpayer and his spouse met with a tax professional to begin preparing thei bank m had completed inquiring at bank m the taxpayer was informed that the bank was not equipped to act as a custodian for individual_retirement_arrangements investing in united_states_savings_bonds and that on purchasing the bonds bank m had considered iras x and y to be closed the taxpayer represents that bank m subsequently cashed out his bonds and now holds the cash-out proceeds in the bank's fed account however bank m refuses to re-establish the taxpayer's iras because more than days have elapsed assets of iras x and y were first distributed to the taxpayer in october since the based on the facts and representations presented in this letter you request that the service waive the 60-day rollover requirement with respect to the distribution of amount a from ira x and amount b from ira y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors in this case the taxpayer who owned iras x and y instructed the custodian for those iras bank m not to renew the bank's cds as investments for the iras when the cds expired in october off instead the taxpayer elected to have bank m invest the assets of iras x and y those bonds as the iras' investments bank m however treated the bond purchases as withdrawals from iras x and y and taxable_distributions to the taxpayer bank m did not inform the taxpayer of its inability or unwillingness to continue acting as the custodian for iras x and y given the taxpayer's decision to invest the assets of the iras in bonds in bonds with the intent of replacing the bank m cds with therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount a and amount b the taxpayer is granted a period of days from the issuance of this ruling letter to contribute all or a portion of amount a into a roth_ira the taxpayer also is granted a period of days from the issuance of this ruling letter to contribute all or a portion of amount b into an ira provided all other requirements of code sec_408 d except the 60-day requirement are met with respect to amounts aand b those amounts will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto code provides that it may not be used or cited as precedent this letter is directed only to the taxpayer who requested it sec_6110 of the ct jessie iiis iti tit iaith th if you wish to inquire about this ruling please conta service by telephone at eee or by fax at eee please address all correspondence to se t ep ra t1 sincerely callen wailse carlton a watkins manager employee pians technical group enclosures deleted copy of ruling letter notice 437--notice of intention to disclose
